Exhibit 10.2

ANNEX

US EMPLOYMENT TERMS

THESE TERMS, effective as of March 1, 2019 are between Computer Task Group,
Incorporated, a New York corporation with its executive offices at 800 Delaware
Avenue, Buffalo, New York 14209 (the “Corporation”), and Filip J.L. Gydé, a
resident of the Kingdom of Belgium (the “Executive”).

RECITALS:

WHEREAS, the Executive will be employed as the President and Chief Executive
Officer of the Corporation; and

WHEREAS, the Executive is currently and will continue to be employed by Computer
Task Group Belgium NV (“Belgian Subsidiary”), a subsidiary of the Corporation.

WHEREAS, the Executive will thus be jointly employed by the Corporation and the
Belgian Subsidiary, as demonstrated by the joint Employment Agreement.

WHEREAS, the Corporation and the Executive desire to set forth the terms upon
which the Executive will be employed by the Corporation and which apply to the
US portion of employment contemplated under these Terms.

NOW, THEREFORE, in consideration of the promises and of the covenants contained
in these Terms, the Corporation and the Executive agree as follows:

1. DEFINITIONS. The following definitions apply for purposes of these Terms.

(a) “Board of Directors” or “Board” means the Board of Directors of the
Corporation.

(b) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(c) “Corporation” means Computer Task Group, Incorporated, or any successor
organization.

(d) “Effective Date” means March 1, 2019.

(e) “Employment Agreement” means the agreement between the Corporation and the
Belgian Subsidiary, on the one hand, and the Executive, on the other hand.

(f) “Regulations” means U.S. Treasury Regulations promulgated under Code
Section 409A as amended.

(g) “Specified Employee” for purposes of Section 19 of these Terms has the
meaning provided in Regulation §1.409A-1(i). The default rules for said
definition shall apply unless the Corporation has adopted other rules in a duly
adopted instrument applicable with respect to all nonqualified deferred
compensation plans of the Corporation.



--------------------------------------------------------------------------------

(h) “Termination of Employment” for purposes of Section 19 of these Terms has
the meaning provided in Regulation §1.409A-1(h)(1)(ii). A Termination of
Employment is intended to mean a termination of employment which constitutes a
“separation from service” under Code Section 409A. If the Executive provides
services as an independent contractor to the Corporation, the Executive will not
be considered to have a Termination of Employment until the Executive has ceased
providing services both as an employee and as an independent contractor. The
preceding sentence shall not apply with respect to a nonqualified deferred
compensation plan in which the Executive participates as an employee to the
extent that the Executive’s sole activity as an independent contractor with
respect to the Corporation is to serve on the Corporation’s Board of Directors.

2. EMPLOYMENT; DUTIES; LOCATION. Subject to the terms and conditions set forth
in these Terms, the Corporation shall employ the Executive as President and
Chief Executive Officer of the Corporation. It is contemplated that the
Executive will continue to be appointed to the positions of President and Chief
Executive Officer annually. As Chief Executive Officer, the Executive will have
all of the duties, responsibilities and authority commensurate with the position
in companies of similar size and type and such other duties, not inconsistent
with his position, as assigned to him by the Board from time to time, subject
also at all times to the control of the Board. All employees and independent
contractors shall report to Executive or his designee, provided that as
necessary for governance purposes the Chief Financial Officer, the General
Counsel and the audit staff may also report to the Board or a Committee thereof.
The Executive shall report directly to the Board, which shall have general
control of the business of the Corporation. The Executive shall perform his
duties and discharge his responsibilities in a faithful manner and to the best
of his ability and to use all reasonable efforts to promote the interests of the
Corporation. The Executive may not engage in other gainful employment except
with the prior consent of the Board of Directors of the Corporation. With the
prior consent of the Board of Directors of the Corporation, the Executive may
become a director, trustee or other fiduciary of other corporations, trusts or
entities. Notwithstanding the foregoing, the Executive may manage his passive
investments, including by acting as trustee for any trust formed for the benefit
of himself, any future spouse, their respective parents and his lineal
descendants, and be involved in charitable, civic and religious interests so
long as they do not materially interfere with the performance of the Executive’s
duties hereunder. While Executive’s principal place of employment shall be in
Belgium (Machelen) at the offices of Computer Task Group Belgium NV, Executive
shall serve at the Company’s headquarters in Buffalo, NY for as much time as
necessary or advisable to properly discharge his duties and responsibilities set
forth in this Section 2 or as otherwise directed by the Board. Executive will
also be expected to perform a substantial portion of his duties and
responsibilities at such other locations as are necessary or advisable or as
otherwise directed by the Board. In no event, however, shall Executive be
required to spend business time at locations outside of Belgium (i.e. combined
business time in the U.S. and any other location outside Belgium) in a
proportion that would jeopardize his Belgian social security coverage.
Notwithstanding anything to the contrary in these Terms or any other agreement,
during any period that the Executive is working outside of the United States, he
shall not have authority to negotiate on behalf of the Corporation, or to modify
or accept contracts on behalf of the Corporation or to otherwise bind the
Corporation to any contract with any third party or to conduct any business in
the name of or on behalf of the Corporation.



--------------------------------------------------------------------------------

3. COMPENSATION.

(a) The Employment Agreement shall specify the currency and amount of base
salary and annual cash incentive and the applicable payroll split of such
payments.

(b) The Corporation will deduct or withhold from all salary and incentive
payments, and from all other payments made to the Executive pursuant to the
Employment Agreement, all amounts that may be required to be deducted or
withheld under any applicable social security contribution, income tax
withholding or other similar U.S., Belgian or other applicable law now in effect
or that may become effective during the term of the Employment Agreement and
these Terms.

4. OTHER BENEFITS AND TERMS. During the term of the Executive’s employment under
the Employment Agreement and these Terms, the Executive will be entitled to the
following additional benefits:

(a) Travel insurance with aggregate coverage inclusive of the insurance provided
under the Corporation’s American Express card program, in an amount equal to
four times base salary; and

(b) Immigration assistance so as to ensure compliance with all immigration
requirements in the U.S. and/or, if need be, in any other country.

5. REIMBURSEMENT FOR EXPENSES. The Corporation will reimburse the Executive in
accordance with its expense reimbursement policy for expenses that the Executive
may from time to time reasonably incur on behalf of the Corporation in the
performance of his responsibilities and duties. In addition, for so long as the
Executive does not elect to relocate his principal residence to Buffalo, New
York (which he shall have no obligation to do), the Corporation will reimburse
the Executive for reasonable air fare and reasonable airport transportation
costs for travel no more frequently than weekly between the Executive’s
principal residence in Belgium and the Corporation’s headquarters in Buffalo,
New York, for housing expenses in Buffalo, New York and for reasonable local
transportation expenses in Buffalo, New York. In case of intercontinental and/or
transatlantic or otherwise long-haul air transportation, air fare and reasonable
airport transportation costs will be accepted in business class. In other cases,
the Executive will be expected to travel coach.

6. OTHER POSITIONS. In the event the Executive’s employment is terminated for
any reason, the Executive shall resign on the date of notice of such termination
of employment from any and all positions he may have as a director or officer of
the Corporation and its subsidiary corporations. Notwithstanding, the
Executive’s simultaneous termination of employment with both the Corporation and
the Belgian Subsidiary will be completed in accordance with the Employment
Agreement. The Executive understands and agrees that the Corporation shall be
entitled to have such equitable relief, including the right to specific
performance, to enforce the provisions of this Section.

7. INDEMNIFICATION. The Corporation agrees that it will provide the Executive
with an indemnification agreement in form and substance consistent with the form
of indemnification agreement provided to other senior executives of the
Corporation.



--------------------------------------------------------------------------------

8. CONFIDENTIALITY/ASSIGNMENT OF RIGHTS.

(a) During the course of his employment, the Executive will have access to
confidential information relating to the lines of business of the Corporation,
its trade secrets, marketing techniques, technical and cost data, information
concerning customers and suppliers, information relating to product lines, and
other valuable and confidential information relating to the business operations
of the Corporation not generally available to the public (the “Confidential
Information”). The parties hereby acknowledge that any unauthorized disclosure
or misuse of the Confidential Information could cause irreparable damage to the
Corporation. The parties also agree that covenants by the Executive not to make
unauthorized use or disclosures of the Confidential Information are essential to
the growth and stability of the business of the Corporation. Accordingly, the
Executive agrees to the confidentiality covenants set forth in this Section.

(b) The Executive agrees that, except as required by his duties with the
Corporation or as authorized by the Board in writing, he will not use or
disclose to anyone at any time, regardless of whether before or after the
Executive ceases to be employed by the Corporation, any of the Confidential
Information obtained by him in the course of his employment with the
Corporation. The Executive shall not be deemed to have violated this Section 8
by disclosure of Confidential Information that at the time of disclosure (a) is
publicly available or becomes publicly available through no act or omission of
the Executive, or (b) is disclosed as required by court order or as otherwise
required by law, on the condition that notice of the requirement for such
disclosure is given to the Corporation prior to make any disclosure.

(c) The Executive agrees that since irreparable damage could result from his
breach of the covenants in this Section, in addition to any and all other
remedies available to the Corporation, the Corporation will have the remedies of
a restraining order, injunction or other equitable relief to enforce the
provisions thereof. The Executive consents to jurisdiction in Erie County, New
York on the date of the commencement of any action for purposes of any claims
under this Section. In addition, the Executive agrees that the issues in any
action brought under this Section will be limited to claims under this Section,
and all other claims or counterclaims under other provisions of these Terms will
be excluded.

(d) The Executive hereby sells, assigns and transfers to the Corporation all of
his right, title and interest in and to all inventions, discoveries,
improvements and copyrightable subject matter (the “rights”) which during the
term of the Executive’s employment are made or conceived by him, alone or with
others and which are within or arise out of any general field of the
Corporation’s business or arise out of any work he performs or information he
receives regarding the business of the Corporation while employed by the
Corporation. The Executive shall fully disclose to the Corporation as promptly
as available all information known or possessed by him concerning the rights
referred to in the preceding sentence, and upon request by the Corporation and
without any further remuneration in any form to him by the Corporation, but at
the expense of the Corporation, execute all applications for patents and for
copyright registration, assignments thereof and other instruments and do all
things which the Corporation may deem necessary to vest and maintain in it the
entire right, title and interest in and to all such rights.

(e) The Executive agrees that the obligations set forth in Sections 8 and 9 of
these Terms shall survive any termination of these Terms and of the Employment
Agreement and will remain in full force and effect.



--------------------------------------------------------------------------------

9. NON-COMPETITION; NO DISPARAGEMENT.

(a) In consideration of the compensation and other benefits to be paid to the
Executive under and in connection with these Terms, the Executive agrees that,
beginning on the Effective Date of these Terms and continuing until the Covenant
Expiration Date (as defined below), he will not, directly or indirectly, for his
own account or as agent, employee, officer, director, trustee, consultant,
partner, stockholder or equity owner of any other corporation or any other
entity (except that he may passively own securities constituting less than 1% of
any class of securities of a public company), or member of any firm or
otherwise:

(i) engage or attempt to engage, in the Restricted Territory (as defined below),
in any business activity which is directly or indirectly competitive with the
business conducted by the Corporation or any Affiliate at the Reference Date (as
defined below);

(ii) employ or solicit the employment of any person who is employed by the
Corporation or any Affiliate at the Reference Date or at any time during the
six-month period preceding the Reference Date, except that the Executive will be
free to employ or solicit the employment of any such person whose employment
with the Corporation or any Affiliate has terminated for any reason (without any
interference from the Executive) and who has not been employed by the
Corporation or any Affiliate for at least 6 months; provided, further, that this
Section 9 (ii) will not prohibit the solicitation of personnel as a result of
general media advertising or solicitation that may be targeted to a particular
geographic or technical area but that is not targeted towards employees of the
Corporation or any Affiliate;

(iii) canvass or solicit business in competition with any business conducted by
the Corporation or any Affiliate at the Reference Date from any person or entity
who during the six-month period preceding the Reference Date was a customer of
the Corporation or any Affiliate or from any person or entity which the
Executive has knowledge is or will be in the following six months actively
solicited by the Corporation or any Affiliate to become a customer of the
Corporation or any Affiliate as a result of marketing efforts, contacts or other
facts and circumstances of which the Executive is aware, provided however that
provided, further, that this Section 9 (iii) will not prohibit general media
advertising that may be targeted to a particular geographic area or industry but
that is not targeted towards customers or prospective customers of the
Corporation or any Affiliate;

(iv) willfully dissuade or discourage any person or entity from using, employing
or conducting business with the Corporation or any Affiliate; or

(v) intentionally disrupt or interfere with, or seek to disrupt or interfere
with, the business or contractual relationship between the Corporation or any
Affiliate and any supplier who during the six-month period preceding the
Reference Date shall have supplied components, materials or services to the
Corporation or any Affiliate.

(b) The Executive will not disparage or make false or adverse statements about
the Corporation or its Affiliates, and, in such capacity, all of each such
entity’s officers, directors, employees, insurers, agents, attorneys or assigns,
in their individual and representative capacities, regardless of whether before
or after the Executive ceases to be employed by the Corporation. The Corporation
should report to Executive any actions or statements that are attributed to
Executive that the Corporation believes are disparaging. The Corporation may
take actions consistent with breach of these Terms should it determine that the
Executive has disparaged or made false or



--------------------------------------------------------------------------------

adverse statements about the Corporation or its Affiliates, and, in such
capacity, all of each such entity’s officers, directors, employees, insurers,
agents, attorneys or assigns, in their individual and representative capacities.

(c) The Corporation and its officers and directors will not disparage or make
false or adverse statements about the Executive, regardless of whether before or
after the Executive ceases to be employed by the Corporation. The Executive
should report to the Corporation any actions or statements that are attributed
to the Corporation’s officers and directors that the Executive believes are
disparaging. The Executive may take actions consistent with breach of these
Terms should it determine that the Corporation’s officers and directors have
disparaged or made false or adverse statements about the Executive.

(d) Notwithstanding the foregoing, the restrictions imposed by this Section
shall not in any manner be construed to prohibit, directly or indirectly, the
Executive from serving as an employee or consultant of the Corporation or any
Affiliate and performing his duties and responsibilities in connection
therewith.

(e) For purposes of these Terms, the following terms have the meanings given to
them below:

(i) “AFFILIATE” means any joint venture, partnership or subsidiary now or
hereafter directly or indirectly owned or controlled by the Corporation. For
purposes of clarification, an entity shall not be deemed to be indirectly or
directly owned or controlled by the Corporation solely by reason of the
ownership or control of such entity by shareholders of the Corporation.

(ii) “COVENANT EXPIRATION DATE” means the date which is one (1) year after the
Termination Date (as defined in this Section).

(iii) “REFERENCE DATE” means (A) for purposes of applying the covenants set
forth in this Section at any time prior to the Termination Date, the then
current date, or (B) for purposes of applying the covenants set forth in this
Section at any time on or after the Termination Date, the Termination Date.

(iv) “RESTRICTED TERRITORY” means the [United States of America].

(v) “TERMINATION DATE” means the date of termination of the Executive’s
employment with the Corporation; PROVIDED, HOWEVER, that the Executive’s
employment will not be deemed to have terminated so long as the Executive
continues to be employed or engaged as an employee or consultant of the
Corporation or any Affiliate, even if such employment or engagement continues
after the expiration of the term of these Terms, whether pursuant to these Terms
or otherwise.

10. SUCCESSORS.

(a) These Terms are personal to the Executive and may not be assigned by the
Executive other than by will or the laws of descent and distribution. These
Terms will inure to the benefit of and be enforceable by the Executive’s legal
representatives or successors in interest. Notwithstanding any other provision
of these Terms, payment of benefits under these Terms will be made to the estate
of the Executive. This Section will not supersede any designation of beneficiary



--------------------------------------------------------------------------------

or successor in interest made by the Executive or provided for under any other
plan, practice, or program of the Corporation.

(b) These Terms will inure to the benefit of and be binding upon the Corporation
and its successors and, in the event of a sale of all or substantially all its
assets, its assigns.

(c) The Corporation will require any successor (whether direct or indirect, by
acquisition of assets, merger, consolidation or otherwise) to all or
substantially all of the operations or assets of the Corporation or any
successor and without regard to the form of transaction used to acquire the
operations or assets of the Corporation, to assume and agree to perform these
Terms in the same manner and to the same extent that the Corporation would be
required to perform it if no succession had taken place. As used in these Terms,
“Corporation” means the Corporation and any successor to its operations or all
or substantially all its assets as set forth in this Section that is required by
this clause to assume and agree to perform these Terms or that otherwise assumes
and agrees to perform these Terms.

11. FAILURE, DELAY OR WAIVER. No course of action or failure to act by the
Corporation or the Executive will constitute a waiver by the party of any right
or remedy under these Terms, and no waiver by either party of any right or
remedy under these Terms will be effective unless made in writing.

12. SEVERABILITY. Whenever possible, each provision of these Terms will be
interpreted in such a manner as to be enforceable under applicable law. However,
if any provision of these Terms is deemed unenforceable under applicable law by
a court having jurisdiction, the provision will be unenforceable only to the
extent necessary to make it enforceable without invalidating the remainder
thereof or any of the remaining provisions of these Terms.

13. NOTICE. All written communications to parties required hereunder must be in
writing and (a) delivered in person, (b) mailed by registered or certified mail,
return receipt requested, (such mailed notice to be effective 4 days after the
date it is mailed) or (c) sent by electronic or facsimile transmission, with
confirmation sent by way of one of the above methods, to the party at the
address given below for the party (or to any other address as the party
designates in a writing complying with this Section, delivered to the other
party):

If to the Corporation:

Computer Task Group, Incorporated

800 Delaware Avenue

Buffalo, New York 14209

Attention: General Counsel

Telephone: 716-882-8000

Telecopier: 716-887-7370

Email: peter.radetich@ctg.com

If to the Executive, to the last address maintained by the Corporation for
payroll purposes.

14. MISCELLANEOUS. These Terms may not be amended, modified or terminated orally
or by any course of conduct pursued by the Corporation or the Executive, but may
be amended, modified or terminated only by a written agreement duly executed by
the Corporation and the Executive and is binding upon and inures to the benefit
of the Corporation and the Executive and each of their respective heirs,
representatives, successors and assignees, except that the Executive may not



--------------------------------------------------------------------------------

assign any of his rights or obligations pursuant to these Terms. Except as
otherwise provided in these Terms, these Terms constitutes the entire agreement
between the Corporation and the Executive with respect to the subject matter of
these Terms, and supersedes all oral and written proposals, representations,
understandings and agreements previously made or existing with respect to such
subject matter.

15. MULTIPLE COUNTERPARTS. These Terms may be executed in one or more counter
parts, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. Any party may execute these Terms
by facsimile signature and the other party shall be entitled to rely on such
facsimile signature as evidence that these Terms have been duly executed by such
party. Any party executing these Terms by facsimile signature shall immediately
forward to the other party an original page by overnight mail.

16. GOVERNING LAW. These Terms, and all disputes and controversies arising
herefrom or related thereto, shall be governed by and construed and interpreted
in accordance with the laws of the State of New York without reference to
principles of conflict of laws, except where the laws of the Kingdom of Belgium
mandatorily apply.

17. REPRESENTATION BY EXECUTIVE AND IMMIGRATION STATUS.

(a) The Executive represents to the Corporation that he is not subject to any
agreement between him and any other person, firm or organization that may
prevent or restrict in any way his ability to provide services to the
Corporation pursuant to the Employment Agreement and these Terms or that would
otherwise be violated by the performance of his obligations under the Employment
Agreement or these Terms. The Executive understands and agrees that a breach of
this representation shall be considered to be a material breach of the
Employment Agreement and these Terms and shall be grounds for immediate
termination of employment.

(b) These Terms are subject to the proper and timely processing of the US visa,
work permit and other related documents, as well as any other government
clearances, required of you in connection with the Executive’s performance of
services in the United States which are contemplated under the Employment
Agreement and these Terms.

18. US TAX: PARACHUTE PAYMENTS. If the total payments and benefits to be paid to
or for the benefit of the Executive (the “Payment”) would cause any portion of
those payments and benefits to be “parachute payments” as defined in Code
Section 280G(b)(2), or any successor provision, the total payments and benefits
to be paid to or for the benefit of the Executive shall be reduced, if
applicable, by the Corporation to the Adjusted Amount. The “ Adjusted Amount”
shall be the Payment reduced to the largest portion of the Payment that would
otherwise result in no portion of the Payment being subject to the excise tax
imposed by Code Section 4999 (the “Excise Tax”). If a reduction in payments or
benefits is necessary so that the Payment equals the Adjusted Amount, reduction
shall occur in the following order: first by reducing or eliminating the portion
of the Payment that is payable in cash, second by reducing or eliminating the
portion of the Payment that is not payable in cash (other than Payments as to
which Treasury Regulations Section 1.280G-1 Q/A—24(c) (or any successor
provision thereto) applies (“Q/A-24(c) Payments”)), and third by reducing or
eliminating Q/A-24(c) Payments. In the event that any Q/A-24(c) Payment or
acceleration is to be reduced, such Q/A-24(c) Payment shall be reduced or
cancelled in the reverse order of the date of grant of the awards. For purposes
of making the calculations and determinations under this Section, the
Corporation may make reasonable assumptions and approximations concerning the
application of Code Sections 280G and 4999. The Executive shall furnish to the



--------------------------------------------------------------------------------

Corporation such information and documents as the Corporation may reasonably
request to make the calculations and determinations under this Section.

19. US TAX: SECTION 409A. To the extent that the Corporation determines (i) that
the Executive is subject to US income taxation and the potential application of
Section 409A, and (ii) that any compensation or benefit payable to the Executive
constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code, and any Treasury Regulations and other interpretive
guidance issued thereunder (collectively referred to in this Section as
“Section 409A”), these Terms are intended, with respect to such compensation or
benefit, to comply with the applicable requirements of Section 409A or satisfy
an applicable exception thereto, and these Terms shall be construed and
administered in accordance with such intent, provided that the Corporation shall
not be required to assume any increased economic burden in connection therewith.
Although the Corporation intends to administer these Terms so that it will
comply with the requirements of Section 409A, the Corporation does not represent
or warrant that these Terms will comply with Section 409A or any other provision
of federal, state, local or foreign law. Neither the Corporation nor its
directors, officers, employees or advisers shall be liable to the Executive (or
any other individual claiming a benefit through the Executive) for any tax,
interest, or penalties the Executive may owe as a result of compensation or
benefits paid in relation to his employment, and the Corporation shall have no
obligation to indemnify or otherwise protect the Executive from the obligation
to pay any taxes pursuant to Section 409A or otherwise or to make any “gross up”
payments in respect thereof.

Notwithstanding any provision of these Terms to the contrary, any compensation
or benefit payable hereunder that constitutes a deferral of compensation under
Section 409A shall be subject to the following:

(a) The parties agree that if any compensation or benefit payable hereunder may
be subject to the requirements of Section 409A, the Corporation may adopt such
amendments to this Agreement or take any other actions which are intended, with
respect to such compensation or benefit, to either (a) comply with the
applicable requirements of Section 409A or (b) satisfy an applicable exception
thereto.

(b) If the Executive is deemed at the time of his separation from service to be
a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), to the
extent delayed commencement of any portion of the compensation or benefits to
which the Executive is entitled in relation to the employment contemplated under
these Terms is required in order to avoid a prohibited distribution under Code
Section 409A(a)(2)(B)(i) (any such delayed commencement, a “Payment Delay”),
such compensation or benefits shall be provided to the Executive on the earlier
to occur of (1) the date that is six months and one day from the date of the
Executive’s “separation from service” with the Corporation or (2) the
Executive’s death. Upon the earlier of such dates, all payments and benefits
deferred pursuant to the Payment Delay shall be paid in a lump sum to the
Executive, and any remaining compensation and benefits due in relation to the
employment contemplated under these Terms shall be paid or provided as otherwise
set forth herein. The determination of whether the Executive is a “specified
employee” for purposes of Code Section 409A(a)(2)(B)(i) as of the time of his
separation from service shall be made by the Corporation in accordance with the
terms of Section 409A.

(c) Each separately identified amount and each installment payment, to which the
Executive is entitled to payment shall be deemed to be a separate payment for
purposes of Section 409A.



--------------------------------------------------------------------------------

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to payment or reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for any other benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year of the Executive shall not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated by any lifetime and other annual
limits provided under the Corporation’s health plans and (iii) such payments
shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.

(e) The payment of any compensation or benefit that is subject to the
requirements of Section 409A may not be accelerated except to the extent
permitted by Section 409A.

(f) In any case where these Terms require the payment of an amount subject to
Section 409A during a period of two or more days that overlaps two calendar
years, the Executive shall have no right to determine the calendar year in which
payment actually occurs.

[signatures on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed these Terms on the date last
signed below.

 

Computer Task Group, Incorporated

By:

 

      /s/ Daniel J. Sullivan

 

      Daniel J. Sullivan

Title: Chairman of the Board of Directors

Date: March 4, 2019

Executive

 

                /s/ Filip J.L. Gydé

 

                Filip J.L. Gydé

Date: March 4, 2019